Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “mouse cage formation” is indefinite, as a mouse cage may have several configurations. A clearer, more descriptive structure should be recited. “Elevated dewaterer” should also be clarified, as “elevated” may simply refer to something as being on a higher level; while in the instant case, it appears to indicate that the dewaterer is at an angle to the horizontal, with upper and lower ends.
	Proper antecedent basis should be established for all structures claimed. For example, in claim 1, “the upper end” and “the lower end” lack antecedent basis. In claim 2, “the tube wall,” “the upper steel plate,” “the middle of the collision degassing tube” and “the buffer degassing section” lack antecedent basis. In claim 4, “the upper part” and “the lower part” lack antecedent basis.
3.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The recitation of a three stage degassing and dewatering device comprising a first and second stage degasser connected together by upper and lower tubes in an “H” configuration, with the second stage degasser connected by a flow mixing tube to an elevated dewaterer in a Y-configuration having a concentric loop cage formation of insulated high voltage electrodes and grounding electrodes patentably distinguishes over the prior art of record.
	Close prior art includes Chinese patents CN 106837293 and 106833728, cited by the applicant, and having common inventors, which disclose a degassing and electric dewatering system, and an electric dehydration system, respectively, having similarities to the structures of the degassing system and dehydration system claimed. There is no teaching or suggestion to add a second degassing stage by both upper and lower tubes to that of the ‘293 patent prior to sending the degassed liquid to the dewatering separator. The electrode configuration of the ‘728 patent appears to differ from that of the instant claims, the electrodes being mounted in alternating layers, rather than concentrically. 
	Other close prior art is exemplified by the electric dewatering systems of Sams and Mandewalkar. 
	Other references of general interest include the electric separators of Edmonson, Bull, Nilsen and Gong; and the oil/water separators of Carter, Heathman, Homan, Polderman and Rhodes.
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778